452 F.2d 1389
Rodney HUCKABAY, Plaintiff-Appellant,v.Honorable Charles WOODMANSEE, Judge of the Superior Court,County of Los Angeles, et al., Defendants-Appellees.
No. 25982.
United States Court of Appeals,Ninth Circuit.
Jan. 20, 1972.

Frank O. Walther (argued), Haverford, Pa., John R. Sheehan, Burbank, Cal., for plaintiff-appellant.
Robert W. Carney, Deputy Atty. Gen. of Cal.  (argued), Evelle J. Younger, Atty. Gen. of Cal., Los Angeles, Cal., for defendants-appellees.
Before CARTER and WRIGHT, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The order of the district court denying a motion to convene a statutory three-judge court and denying a motion to restrain a state criminal proceeding is affirmed.  Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971) and Perez v. Ledesma, 401 U.S. 82, 91 S. Ct. 674, 27 L. Ed. 2d 701 (1971).



*
 Honorable James F. Battin, United States District Judge for the District of Montana, sitting by designation